Citation Nr: 1112576	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk



INTRODUCTION

The Veteran had active service from September 2003 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.

In the case of Rice v. Shinseki, the Court of Appeals of Veterans Claims (CAVC) held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  22 Vet. App. 447 (2009).  
As such, the issues for appellate consideration are as listed on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD symptomatology is not shown to be productive of a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9411(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded a VA examination in connection with his claim, most recently in June 2009. The Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service connection and the initial assigned rating, separate ratings may be assigned for separate time periods that are under evaluation. That is, appellate review must consider the applicability of "staged ratings" based upon the facts found during the time period in question. Fenderson v. West, 12 Vet. App. 119 (1999). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection for PTSD. Here, the Board's adjudication of this claim accordingly satisfies the requirements of Hart.

In an August 2008 rating decision, entitlement to service connection for PTSD was granted.  The disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 and a 50 percent disability rating was assigned, effective October 2, 2007.

Diagnostic Code 9411 provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The record also makes reference to the Global Assessment of Functioning (GAF) scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV.

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

For instance, while the rating schedule indicates that the rating agency must be familiar with the DSM-IV, VA does not assign disability percentages based solely on global assessment of functioning scores. See 38 C.F.R. § 4.130. Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

In the present case, the Board finds that the disability picture more nearly resembles the criteria of an initial 50 percent evaluation, and thus assignment of a higher evaluation is not warranted for any portion of the rating period on appeal.

In July 2008, the Veteran underwent a private psychological evaluation.  He reported recurrent intrusive thoughts and recurrent nightmares.  Concentration problems were markedly apparent, as was hypervigilance, in the form of his tendency to sit facing the door in public settings.  Anhedonia in the form of social isolation was described.  He described the break-up of his romantic relationship in May 2008.  He denied suicidal ideation, but experienced recurrent visions of shooting himself and "on a bad day," tended to have these visions "probably twenty times."  He denied homicidal ideation.  Social functioning impairment was noted.  Judgment and insight appeared to fall below normal limits.  He had a history of significant substance abuse involving the excessive use of alcohol.  His form of thought was remarkable for circumstantiality, and content was consistent with suicidal ideation.  His affect was blunted, though stable and appropriate for discussion at all times.  His auditory and remote working memory fell within normal limits and he was fully oriented.  The examiner indicated that the potential for mild exaggeration of complaints and problems, consistent with a "cry for help" or a markedly negative evaluation of oneself and one's life, was apparent.  The diagnosis was PTSD and a GAF score of 39 was assigned.

In October 2008, the Veteran underwent a second private psychological evaluation.  He reported the continuation of intrusive thoughts and occasional flashbacks, most notably while driving.  A pattern of diminished interest and participation in significant activities, relationships in particular, was described.  Feelings of detachment or estrangement from others, and particularly from a woman he had been involved with romantically, were reported.  A restricted range of affect was also described.  He reported "uncharacteristic" difficulties with irritability and outbursts of anger, but no actual incidents of violence.  Hypervigilance, characterized by his tendency to "walk [his] perimeter," was described.  Recurrent thoughts of death were described and were stated to occur all the time.  While active suicidal ideation was denied, he explained that he perceived that he would eventually end his life as a result of suicide.  Plans, time frames, and immediate intent were denied.  His judgment and insight appeared to fall below normal limits.  He reported that he aided his father in the workplace during the weeks prior to the assessment, but that he had not otherwise maintained a formal position of employment since June 2008.  He admitted to intermittent binge drinking.  Concentration problems were markedly apparent during the interview.  Affect was blunted, though stable and appropriate.  His attention capacities and circumstantial speech fell within normal limits, as did concentration and memory.  The examiner's diagnosis was PTSD, and the GAF score was 39.    

In June 2009, the Veteran underwent a VA examination.  At the time of examination, he reported living with an unrelated family of three.  He trained with the family's husband in Mixed Martial Arts (MMA) fighting for several months before the husband was injured.  He also attended various other gyms and worked with other fighters without apparent problems.  He reported engaging in intermittent drywall work for his father's business on a flexible basis, but only completed the work alone.  He hypothesized difficulties getting along with other employees or working in a different work environment, but there was no reported history of problems with subcontractors or customers.  He presented as emotionally blunted and described himself as feeling disconnected from his loved ones, which seemed to be eroding his current year-long romantic relationship.  Although feeling disconnected, he described his familial relationships as good throughout his life.  He appeared socially withdrawn and engrossed with intrusive memories, which appeared dissociated and disoriented.  He reported suicidal ideation, but denied plans or intent.  He described the maintenance of regular daily routines and spent his days doing household cleaning and running his own errands.  He maintained regular contact with his housemates, girlfriend, and parents.  He also reported occasional phone contact with friends from service.  The VA examiner's diagnosis was PTSD, and the GAF score was 51.    

After reviewing the record and the relevant rating criteria, the Board finds that a 70 percent rating is not warranted for the Veteran's PTSD for any portion of the rating period on appeal.  Evidence shows symptoms characteristic of occupational and social impairment with reduced reliability and productivity.  Both the June 2009 VA examiner and the July and October 2008 private examiner described the Veteran as having significant impairments in his social and occupational functioning.  The June 2009 VA examiner found that the Veteran's "irritability, anxiety and daytime sleepiness would likely hamper his effectiveness in many jobs . . . and he would be prone to arguments with coworkers."  Furthermore, through VA and private psychiatric evaluations, the Veteran has consistently reported that he experiences panic attacks, hypervigilance and intrusive memories due to his PTSD.  When considering these aforementioned, these symptoms are all consistent with the criteria associated with a 50 percent evaluation.

The Board further finds that at no point during the appeal period has the Veteran's PTSD disability picture more clearly approximated symptoms associated with a 70 percent rating. Specifically, the Veteran maintained regular contact with his housemates, girlfriend, and parents.  He also reported occasional phone contact with friends from the Marines.  He spent the last several months training three times a day for MMA fighting with his housemate, but put his training on hold since his partner's injury.  He also described his interest in training other fighters and also attending other gyms and working with other fighters without any apparent problems.  Therefore, an inability to establish and maintain effective relationships is not apparent.  While the Veteran reported minor decrements to his hygiene when not around his girlfriend, a June 2009 VA exam shows his grooming and hygiene to be adequate and that he presented himself for the examination in clean, casual clothing.  He also continued periodic work for his father's drywall business, spent his days doing household chores, and ran his own errands.  Therefore, gross impairment (which includes maintenance of minimal personal hygiene) or inability to perform activities of daily living is not shown.  

Moreover, the competent evidence of record also fails to reveal the Veteran has indicated any homicidal or suicidal intent or plan. As noted above, the Veteran has consistently endorsed having occasional suicidal thoughts. However, he has denied active suicidal or homicidal intent or plan, including at the June 2009 VA examination and during the July and October 2008 private psychological evaluations.  While not expressly called for in the rating criteria, the absence of a plan does speak to the level of severity of that symptom, which in turn reflects on the overall level of occupational and social impairment at issue, which is the essential inquiry involved here.  Thus, the Veteran's suicidal ideation, standing alone, and in consideration of its abstract nature, does not itself lead to the conclusion that the disability picture most nearly approximates a 70 percent rating.  

In further finding against assignment of the next-higher 70 percent rating for PTSD, the Board points to the Veteran's Global Assessment of Functioning (GAF) scores.  

In the present case, the VA examination in June 2009 reflects a GAF score of 51.  As aforementioned, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) and as such they do not justify assignment of the next-higher 70 percent evaluation.  

Additionally, both the July and October 2008 private psychological examination reflect a GAF score of 39.  In this vein, scores ranging from 31 to 40 are intended to reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Despite the seriousness of the symptoms associated with the low GAF scores ranging from 44 to 38, a higher rating is not justified on this basis because the objective evidence does not actually demonstrate symptoms commensurate with such GAF scores.  Indeed, as already discussed, the competent evidence does not show such severe symptoms as obsessional rituals, or impairment in reality testing or communication.  Because the two GAF scores of 39 are not consistent with the objective findings of record, such scores are not probative as to the Veteran's actual disability picture in this case.     

For the above reasons, the Board finds that the Veteran's service-connected symptomatology is not consistent with the criteria for the next higher, 70 percent rating for any portion of the rating period on appeal.  Thus, entitlement to a higher schedular evaluation is denied.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.                 § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R.                    § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An initial evaluation higher than 50 percent for PTSD is denied.

REMAND

The Board finds that the record reasonably raises the issue of entitlement to a TDIU rating, to include on an extraschedular basis.  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  38 C.F.R. § 3.155; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Veteran has not expressly written that he is seeking a total (100 percent) disability rating.  Nonetheless, he is presumed to be seeking the maximum available rating for a service-connected disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  He has not been provided an appropriate VCAA notice letter on the TDIU issue, nor has it been adjudicated by the RO.  Thus, his TDIU claim must be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ("VA has the power to bifurcate a single claim and adjudicate different theories separately.")

Accordingly, the matter is REMANDED for the following action:

1. The RO should send the Veteran an appropriate VCAA notice letter explaining the elements of a claim for TDIU, to include on an extra-schedular basis.  The letter should advise the Veteran of the respective duties of VA and a claimant in procuring evidence and comply with the notice elements required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.  

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all outstanding VA treatment records, if any.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the AMC/RO should schedule the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.

4.  After completing the foregoing, the AMC/RO should readjudicate the remanded TDIU issue in light of all pertinent evidence of record and legal authority.  Furthermore, if the VA examiner concludes (or if other evidence added to the record establishes) that the Veteran's service-connected disabilities preclude substantially gainful employment, then refer the claim to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


